IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


ANTHONY BURKE, BY HIS PNG JOHN               : No. 61 EAL 2016
BURKE,                                       :
                                             :
                    Respondent               : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court
                                             :
             v.                              :
                                             :
                                             :
INDEPENDENCE BLUE CROSS,                     :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 15th day of June, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to the

remaining issue. The issues, as stated by petitioner, are:


      (1)    Whether, in an issue of first impression and of critical statewide
             importance, the Superior Court Majority violated longstanding precedent
             and deviated from existing law when it read out of Pennsylvania’s Autism
             Insurance Act a legislatively-created exception that permitted
             Independence, like all other insurers, to apply general policy exclusions
             when making coverage determinations for autism-based services?

      (2)    Whether, in an issue of first impression and statewide importance, the
             Superior Court’s reliance on the Pennsylvania Insurance Department’s
             interpretation — which conflicts with the plain language of Act 62 — is
             erroneous and cannot be said to salvage the Superior Court Majority’s
             incorrect result?
      The Application for Leave to File Post-Allocatur Communication in the Form of a

Reply is DENIED.

      Justice Wecht did not participate in the consideration or decision of this matter.